DETAILED ACTION
Response to Arguments
The amendment filed 6/14/2022 have been entered and made of record.

The application has pending claim(s) 1-20.

In response to the amendments filed on 6/14/2022:
The “Objections to the claims” have been entered and therefore the Examiner withdraws the objections to the claims.  

Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive.
The Applicant alleges, in pages 8-10, and states respectively that the Lu-Cha combination fails to disclose, teach, or suggest every element of Claim 1 because Lu does not disclose, teach, or suggest that intelligent risk control and knowledge management agent 135 generates vectors “using a plurality of visual inference models and the determined plurality of objects from the image segmentation models”.  However the Examiner disagrees because the combination of Lu as modified by Cha does indeed make obvious such a claim limitation. More specifically Lu as modified by Cha discloses and makes obvious determine, using a plurality of visual inference models (see Lu, [0108]-[0109], the risk control and knowledge management task which generates the damage vector from the image data is performed by implementing artificial intelligence techniques and/or machine learning techniques) and the determined plurality of objects from the image segmentation models (see Lu, [0086], generate damage vector based on the segmentation results [Lu’s segmentation as modified by Cha – see Cha, Figs. 7 and 8, abstract, Section 2.5, paragraph “As can be seen” in page 11, combination of Fast R-CNN and RPN provide more optimized labels and bounding boxes for damage localization), a repair-relevant property vector for the damage object in the image (see Lu, [0086], the generated damage vector includes damage scope, damage scale, depth of deformation, etc.).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu’s system using Cha’s teachings by including the damage localization processing to Lu’s annotation and segmentation process in order to improve the segmentation by optimizing the damage localization (see Cha, Figs. 7 and 8, abstract, Section 2.5, paragraph “As can be seen” in page 11).  Further discussions are addressed in the prior art rejection section below.  Therefore claims 1-20 are still not in condition for allowance because they are still not patentably distinguishable over the prior art references.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2019/0197442 A1, as applied in previous Office Action) in view of Cha et al (“Autonomous Structural Visual Inspection Using Region-Based Deep Learning for Detecting Multiple Damage Types” – ResearchGate - November 2017, pages 1-17, as applied in previous Office Action).
Re Claim 1: Lu discloses a system (see Lu, Fig. 6, [0099]-[0100]) comprising: one or more processors (see Lu, Fig. 6, [0099]-[0100]); and one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions configured when executed by one or more of the processors to cause the system to (see Lu, Fig. 6, [0099]-[0100]): access an image of a damaged object (see Lu, Fig. 3A, [0059], images after the claimed damages); determine, using an image segmentation model, a plurality of objects in the image (see Lu, Fig. 3A, [0086], annotate and segment images); determine, using a plurality of visual inference models and the determined plurality of objects from the image segmentation model, a repair-relevant property vector for the damaged object in the image, the repair-relevant property vector comprising a plurality of damaged object properties (see Lu, [0058], [0086], [0108]-[0109], segment images and then generate damage vector [via artificial intelligence techniques and/or machine learning techniques which obtain inferences] wherein the vector includes texture, pixel density, depth, damage scope, damage scale, depth of deformation, etc.); generate a repair report using the repair-relevant property vector and a price catalogue, the repair report comprising an indication of the damaged object and a price associated with the repair or replacement of the damaged object (see Lu, Fig. 3A, [0058]-[0063], [0086], [0097], [0108]-[0109], using the damage vector, a case [which includes details of the damage, compensation paid, settlement contracts, etc.] from the database having similar damage vector may be identified to generate the claimed damage repair cost estimation which provides an estimate cost of repair or replacement); and provide the generated report for display on an electronic display device (see Lu, Fig. 3A, [0058]-[0063], [0086], [0108]-[0109], and more specifically Ref. No. 525 of Fig. 5, [0097]-[0098], display the damage repair cost estimation).
However Lu fails to explicitly disclose determine, using a plurality of image segmentation models, a plurality of objects in the image.
Cha discloses determine, using a plurality of image segmentation models, a plurality of objects in the image (see Cha, Figs. 7 and 8, abstract, Section 2.5, paragraph “As can be seen” in page 11, combination of Fast R-CNN and RPN provide more optimized labels and bounding boxes for damage localization).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu’s system using Cha’s teachings by including the damage localization processing to Lu’s annotation and segmentation process in order to improve the segmentation by optimizing the damage localization (see Cha, Figs. 7 and 8, abstract, Section 2.5, paragraph “As can be seen” in page 11).

Re Claim 2: Lu as modified by Cha further discloses wherein the repair report further comprises a state of each of the objects determined from the plurality of image segmentation models (see Lu, Fig. 3A, [0058]-[0063], [0086], [0108]-[0109], and more specifically Ref. No. 525 of Fig. 5, [0097]-[0098], display the damage repair cost estimation which indicates e.g. damage scope, damage scale, damage depth, etc.).  See claim 1 for obviousness and motivation statements.

Re Claim 3: Lu further discloses wherein generating the repair report using the repair-relevant property vector and the price catalogue comprises comparing the plurality of damaged object properties of the repair-relevant property vector with a plurality of items in the price catalogue (see Lu, Fig. 3A, [0058]-[0063], [0086], [0097], [0108]-[0109], using the damage vector, a case [which includes details of the damage, compensation paid, settlement contracts, etc.] from the database having similar damage vector [via similarity comparator techniques] may be identified to generate the claimed damage repair cost estimation which provides an estimate cost of repair or replacement).

Re Claim 4: Lu as modified by Cha further discloses wherein determining the plurality of objects in the image using the plurality of image segmentation models comprises applying a label from a plurality of labels to individual pixels of the image of the damaged object (see Cha, Figs. 7 and 8, abstract, Section 2.5, paragraph “As can be seen” in page 11, combination of Fast R-CNN and RPN provide more optimized labels and bounding boxes for damage localization).  See claim 1 for obviousness and motivation statements.

Re Claim 6: Lu as modified by Cha further discloses wherein the plurality of visual inference models are: regressor type models; or classifier type models (see Cha, Figs. 7 and 8, abstract, paragraph “For each RoI …” in page 5, Section 2.5, paragraph “As can be seen” in page 11, regressor [for bounding boxes] and softmax [for class probability]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lu’s system using Cha’s teachings by including the regressor and softmax processing to Lu’s artificial intelligence techniques and/or machine learning techniques in order to improve and optimize the damage localization (see Cha, Figs. 7 and 8, abstract, paragraph “For each RoI …” in page 5, Section 2.5, paragraph “As can be seen” in page 11).

Re Claim 7: Lu as modified by Cha further discloses wherein determining the repair-relevant property vector further comprises using an image query language engine to find spatial relationships between the objects determined from the plurality of image segmentation models (see Lu, [0058], [0075], [0086], [0092], [0108]-[0109], segment images and then generate damage vector [via artificial intelligence techniques and/or machine learning techniques which obtain inferences wherein the inference could be achieved from the natural language processing and information retrieval techniques] wherein the vector includes damage depth, damage scope, damage scale, etc.).  See claim 1 for obviousness and motivation statements.

	As to claim 8, the claim is the corresponding method claim to claim 1 respectively.  The discussions are addressed with regard to claim 1.  Further, Lu further discloses by a computing device, performing the steps (see Lu, Fig. 6, [0099]-[0100]).

	As to claims 9-11 and 13-14, the discussions are addressed with regard to claims 2-4 and 6-7 respectively.

	As to claim 15, the claim is the corresponding one or more computer-readable non-transitory storage media claim to claim 1 respectively.  The discussions are addressed with regard to claim 1.  Further, Lu further discloses one or more computer-readable non-transitory storage media embodying software that is configured when executed by one or more processors to perform the instructions (see Lu, Fig. 6, [0099]-[0100]).

	As to claims 16-18 and 20, the discussions are addressed with regard to claims 2-4 and 6 respectively.


Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu as modified by Cha, and further in view of Turol (“Automotive Insurance with TensorFlow: Estimating Damage / Repair Costs” – February 28, 2018, pages 1-11, as applied in previous Office Action).  The teachings of Lu as modified by Cha have been discussed above.
Re Claim 5: Although Cha further discloses wherein the plurality of image segmentation models comprises DeepLab (see Cha, Figs. 7 and 8, abstract, Section 2.5, paragraph “As can be seen” in page 11, combination of Fast R-CNN and RPN [deep learning] provide more optimized labels and bounding boxes for damage localization) [see claim 1 for obviousness and motivation statements], Lu as modified by Cha however fail to explicitly disclose that DeepLab is implemented in TensorFlow.
	Turol discloses DeepLab implemented in TensorFlow (see Turol, pages 2-3, recognize the damaged car parts and assess damage via tensorflow).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lu’s system, as modified by Cha, using Turol’s teachings by including the TensorFlow processing to Lu’s [as modified by Cha] segmentation process in order to improve the recognition of the multiple damaged parts (see Turol, pages 2-3).

	As to claims 12 and 19, the discussions are addressed with regard to claim 5 respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        July 8, 2022